Citation Nr: 0732637	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
lumbar spine injury with degenerative changes.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of post-
operative residuals of left knee injury caused by a VA 
rehabilitation program in September 2004.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected post-operative dislocation of 
the proximal interphalangeal (PIP) joint of the left ring 
finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran appeared at the RO and testified at a 
videoconference personal hearing in April 2007 before the 
undersigned Veterans Law Judge in Washington, DC.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence. 

3.  The competent medical evidence demonstrates that the 
veteran does not have a current diagnosed disability of 
depression.  

4.  A July 2002 RO rating decision denied service connection 
for residuals of a lumbar spine injury; notice of the 
decision was issued on July 29, 2002; and the veteran did not 
enter a notice of disagreement with this decision within one 
year of mailing of notice of the decision.

5.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims for service connection for residuals of a lumbar spine 
injury with degenerative changes.

6.  The competent medical evidence of record demonstrates 
that the veteran has additional disability of post-operative 
residuals of left knee injury that is caused by an unforeseen 
event during a VA rehabilitation program in September 2004.  

7.  The veteran's service-connected post-operative 
dislocation of the PIP joint of the left ring finger 
manifests a well-healed scar, some limitation of motion, 
including due to painful motion, and some angulation 
analogous to ankylosis.   


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that was incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).  

2.  The criteria for service connection for depression have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A July 2002 RO rating decision denying service connection 
for residuals of a lumbar spine injury became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  The evidence associated with the claims file subsequent 
to the July 2002 rating decision denying service connection 
for residuals of a lumbar spine injury is not new and 
material, and service connection for residuals of a lumbar 
spine injury with degenerative changes is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2007).

5.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for post-operative residuals of left knee 
injury as caused by a VA rehabilitation program in September 
2004 have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).

6.  The criteria for a compensable disability rating for 
service-connected post-operative dislocation of the PIP joint 
of the left ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Collectively, VA notice and duty to assist letters dated in 
January 2005, March 2005 (38 U.S.C.A. § 1151 issue), and 
September 2005 satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claims, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claims.  

Regarding the issues addressed in this decision, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
VA medical records, VA examination reports and medical 
opinions, private treatment records, personal hearing 
testimony, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal that are addressed in this 
decision, and that VA has satisfied the duty to assist.  In 
an April 2005 Statement in Support of Claim, the veteran 
wrote that he waived any remainder duty to assist, and 
requested VA to process his claim as soon as possible.  In 
written responses to VA dated in September 2005 and April 
2006, the veteran indicated that he did not have any other 
information or evidence to give VA to substantiate his 
claims.  (The issue of service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below.)  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in a 
March 2006 letter.  In the present appeal, because the claims 
for service connection for PTSD and depression are being 
denied, and the claim to reopen service connection for 
residuals of a lumbar spine injury is being denied, and no 
effective date or rating percentage will be assigned 
regarding these issues, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  With 
regard to the claim for compensation under the provisions of 
38 U.S.C.A. § 1151, when implementing the Board's grant of 
benefits as if service connected, the RO will address any 
notice defect with respect to rating and effective date.  
Significantly, the veteran retains the right to appeal the 
disability rating and effective date assigned by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor and such evidence include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) a person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  To gain the benefit of a relaxed standard for proof 
of service incurrence of an injury or disease, 38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this veteran's case, the evidence does not show, nor does 
the veteran allege, that he engaged in combat with the enemy 
during active service.  The veteran has specifically stated 
that his claimed PTSD is not due to combat experiences, but 
is due to a fight with service members, and that he protected 
himself from three service members (an act that resulted in 
the veteran's reduction in rank).  The Board finds that there 
is no objective evidence that the veteran "engaged in combat 
with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) is 
not applicable in the instant case.

After a review of the evidence, the Board finds that the 
evidence of record does not corroborate the veteran's claims 
of a stressful event of a fight with a service member, or an 
assault by three service members.  There is no service record 
or other corroborative evidence that the veteran was the 
victim of a personal assault of any type.  The service 
personnel records show that the veteran had disciplinary 
problems throughout service, frequently and repetitively 
violated the Uniform Code of Military Justice provisions, had 
a disrespect for authority that included failing to obey 
orders, and that it was the veteran who was the aggressor who 
struck a fellow service member in the face with his fists in 
March 1976.  The service records do not show evidence of 
behavior changes following the claimed assault, including a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  There are also no corroborating statements 
from other sources, including lay statements.  

Some VA treatment records reflect a PTSD diagnosis, although 
the VA treatment records also show multiple other Axis I 
diagnoses, and an October 2005 VA mental disorders 
examination did not result in an Axis I diagnosis of PTSD.  
For example, an October 2004 VA mental health consultation 
reflects an Axis I diagnosis of PTSD, but also indicated an 
Axis I diagnosis of substance abuse.  An October 2004 VA 
mental health consultation reflects an Axis I diagnosis of 
PTSD.  The examiner indicated the PTSD diagnosis was both 
service and non-service related (the veteran had reported 
non-service stressful events of being shot at by a cousin and 
witnessing a car accident).  An April 2005 mental health 
treatment entry by a VA nurse reflects Axis I diagnoses of 
PTSD and substance abuse, and an Axis II diagnosis of 
personality disorder.  The examiner indicated the PTSD 
diagnosis was both service and non-service related.  A 
personality disorder is not a disability for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  
VA treatment records reflect that, in addition to the 
diagnosis of PTSD, at some time during treatment the 
veteran's psychiatric symptoms were also assessed as 
adjustment disorder, depressive disorder, drug dependence 
(cocaine dependence, nicotine dependence), and alcohol abuse.  

Because a claimed in-service stressful event has not been 
verified in this veteran's case, the diagnoses of PTSD of 
record cannot serve as a link, established by medical 
evidence, between current symptomatology and the claimed 
"in-service" stressor, as there is no evidence that the 
diagnosis was in fact based on a history which included a 
verified in-service stressor.  38 C.F.R. § 3.304(f).  For 
example, the October 2004 VA examination report diagnosis of 
PTSD was based on the veteran's report of being accosted in 
the barracks by several soldiers (for which the veteran 
reported he received a punishment), a fact that is not 
verified; instead, the evidence shows that the veteran was 
the aggressor, as indicated by the fact that he was convicted 
and punished under the Uniform Code of Military Justice.  The 
Board also notes that the VA treatment records reflect that 
the veteran experienced post-service stressful events of 
being shot at by a cousin and witnessing a car accident.

The Board is not bound to accept the opinions of physicians 
or psychologists whose diagnoses of PTSD were based on an 
unverified and inaccurate history of stressful incidents as 
related by the appellant.  "Just because a physician or 
health care professional accepted appellant's description of 
his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the BVA is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that an 
examination based on a questionable history is inadequate for 
rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Depression

The veteran contends that he has depression that is related 
to service.  Service medical records are negative for 
complaints, findings, diagnosis, or treatment for depression.  
VA treatment records include a diagnosis of depression as one 
of several other Axis I psychiatric diagnoses that include 
adjustment disorder, PTSD, drug dependence (cocaine 
dependence, nicotine dependence), and alcohol abuse.       

An October 2005 VA mental disorders examination report 
reflects the veteran's report of symptoms of depression, 
while clinical examination revealed no depressed mood or 
affect or other findings to support a diagnosis of 
depression.  The resulting Axis I diagnosis was mood disorder 
not otherwise specified.  The VA examining psychiatrist 
indicated that the bases for the diagnosis were that a 
depressive disorder was not found on examination; that the 
veteran's symptoms were more consistent with polysubstance 
abuse; and the veteran may have some Axis II (personality 
disorder) issues.  

The weight of the competent medical evidence, including VA 
mental disorders examination report and treatment records, 
shows that the veteran does not have a diagnosed psychiatric 
disability of depression.  The Board finds that the October 
2005 VA mental disorders examination report is of more 
probative value because it was conducted later in time than 
VA treatment entries, and was based on a history by the 
veteran and clinical examination by a VA psychiatrist.  In 
addition, to the extent the veteran complains of symptoms of 
depression, VA treatment records reflect that the veteran's 
complaints of depression are caused by his non-service-
connected back pain.

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of depression, there is no basis to 
grant service connection for depression.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
depression, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Reopening Service Connection for Lumbar Spine Disorder

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, a July 2002 RO rating decision denied service 
connection for residuals of a lumbar spine injury.  The basis 
of the July 2002 rating decision denial of service connection 
was that the current lumbar spine disability was not related 
to an acute back strain in service, but was instead related 
to a post-service motor vehicle accident injury.   

The evidence of record at the time of the July 2002 rating 
decision included service medical record evidence of a back 
contusion in service in July 1975 during karate practice, and 
acute muscle strain in service in October 1976, and that four 
weeks later the veteran had improved so that he was able to 
play football.  

The evidence of record at the time of the July 2002 rating 
decision included private medical evidence of a May 1995 on-
the-job back injury while lifting bricks and mortar, 
resulting in lumbar stiffness and pain, and that the veteran 
claimed workers' compensation for this post-service back 
injury.  In a September 1998 claim for VA disability 
compensation, the only back injury the veteran reported on 
the VA claim form was a post-service April 1995 back injury, 
and indicated that the application's request for information 
about treatment during service did not apply to him. 

The evidence of record at the time of the July 2002 rating 
decision included a November 1998 VA examination report that 
showed a history of post-service work-related low back injury 
first in 1995 when lifting brick, and a post-service work-
related reinjury in about 1997 when lifting heavy items.  X-
rays that were part of the November 1998 VA examination 
report revealed a normal lumbar spine. 

The evidence of record at the time of the July 2002 rating 
decision also showed post-service motor vehicle accidents in 
December 1998 and January 2001, with related complaints of 
back pain.  A February 1999 letter from a private 
chiropractor reflects a December 1998 motor vehicle accident, 
and treatment of the veteran starting in December 1998 for 
complaints of severe low back pain and spasms.  An April 2001 
private treatment report reflects the veteran's report of no 
complaints of mid-back pain prior to a January 2001 motor 
vehicle accident, and an opinion that the veteran's 
complaints were a direct result of the January 2001 motor 
vehicle accident.  

Notice of the July 2002 rating decision was issued on July 
29, 2002.  Because the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision, the July 2002 rating decision became 
final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In November 2004, the veteran filed a request to reopen the 
previously denied claim for service connection for residuals 
of a lumbar spine injury.  The additional evidence received 
since the July 2002 final rating decision includes the 
veteran's statement that he injured his back while playing 
football, and that he had a bulging disc or disc problems at 
L4-L5 and L5-S1; and the veteran's personal hearing testimony 
in April 2007 before the undersigned Veterans Law Judge that 
he was first treated for back symptoms after service in 1989.   

The additional evidence received since the July 2002 final 
rating decision includes VA treatment records that show 
treatment for low back pain, and computed tomography (CT) 
scan showing degenerative changes of the lumbar spine and 
disc protrusion at L5-S1.  An October 2005 VA orthopedic 
examination report reflects the veteran's report of back 
injury in service in 1976 while playing football and at that 
time experienced left-sided buttock pain and numbness; a 
history of bulging discs per February 2005 MRI; and a 
diagnosis of history of chronic lumbar sprain.  

The additional evidence received since the July 2002 final 
rating decision also includes letters from private doctors 
that include a February 2007 letter from a private 
chiropractor, Patrick Clary, D.C., noting that the veteran 
reported that he had a back trauma in service; that the 
veteran was involved in a motor vehicle accident in February 
2004, in which he further injured his back; that advanced 
imaging studies showed that the veteran had previously 
sustained an injury to this area of the back; and it was the 
private chiropractor's opinion that the prior damage was 
likely due to a back trauma in service.  A March 2007 letter 
from Scott Schuck, D.C., reflects that in January 2001, while 
treating the veteran for a post-service automobile accident 
back injury in January 2001, he had noted that the veteran 
had an old injury of some kind; and that the previous 
injuries to the veteran's back were not noted on the January 
2001 treatment entry.  The January 2001 accident report shows 
that the January 2001 motor vehicle "accident had aggravated 
the region" of the lumbar spine that had degenerative 
changes. 

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the July 2002 decision that was 
not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of nexus of current lumbar spine 
disability to service that is necessary to substantiate the 
veteran's claim for service connection for residuals of a 
lumbar spine injury.  The additional evidence presents more 
evidence of post-service low back symptoms, treatment, and 
diagnosis, but still does not tend to relate the current 
lumbar spine findings to service. 

The private chiropractor opinions to the effect that the 
clinical findings tend to show an older low back injury of 
some kind do not tend to relate the current lumbar spine 
disability to in-service back injury, but only to some back 
injury, which history equally includes the multiple post-
service motor vehicle accidents and work injuries to the 
veteran's low back.  In addition, the private medical 
opinions are based on an inaccurate history because they do 
not include a history of post-service on-the-job work injury 
of the back in 1995 and reinjury in 1997, or post-service 
motor vehicle accidents with back injuries or reinjuries in 
1998, and selectively consider only one of two additional 
post-service motor vehicle accidents in 2001 and 2004.  For 
example, the only post-service back accident or injury the 
February 2007 chiropractor letter notes is a February 2004 
motor vehicle accident and injury.  The only post-service 
back accident or injury the March 2007 chiropractor letter 
notes is a January 2001 motor vehicle accident and injury.  
Because these private chiropractors' opinions purporting to 
relate current low back disorders to a previous injury were 
based on an incomplete and inaccurate history that 
significantly omitted multiple post-service accidents and low 
back injuries, such opinions are of no probative value.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Likewise, the October 2005 VA orthopedic examination report 
is also of no probative value because it did not include a 
history of post-service on-the-job work injury of the back in 
1995 and reinjury in 1997, or post-service motor vehicle 
accidents with back injuries or reinjuries in 1998, 2001, and 
2004.  In addition, the October 2005 VA orthopedic 
examination report is of no probative value because the VA 
examiner did not even offer an opinion regarding nexus to 
service. 

Because the additional evidence does not relate to an 
unestablished fact of nexus of current lumbar spine 
disability to service that is necessary to substantiate the 
veteran's claim for service connection for residuals of a 
lumbar spine injury, the Board finds that the evidence 
associated with the claims file subsequent to the July 2002 
rating decision is not new and material, and service 
connection for residuals of a lumbar spine injury with 
degenerative changes is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a).

38 U.S.C.A. § 1151 Claim for Residuals of Left Knee Injury

In February 2005, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of post-operative residuals of left knee injury.  
The veteran contends that he has additional disability of 
post-operative residuals of left knee injury that were caused 
by a left knee injury while running as part of a VA 
rehabilitation program in September 2004.  At the personal 
hearing in April 2007, the veteran testified that he injured 
his left knee while in a VA rehabilitation program while he 
was running. 

Because the veteran's claim was filed on or after October 1, 
1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable.  

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy (CWT) program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  The 
proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death. The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C. 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  38 C.F.R. § 3.361(d)(3). 

In this case, the medical evidence of record shows that in 
September 2004 the veteran was participating in an approved 
VA rehabilitation program that included physical fitness.  It 
is generally accepted that physical fitness is a necessary 
component of a VA rehabilitation program.  38 C.F.R. § 
3.361(d)(3).  In September 2004, the veteran injured his left 
knee while running as part of the rehabilitation program.  
The Board finds that the veteran's left knee injury in 
September 2004 occurred during the veteran's participation in 
an essential activity or function of the VA rehabilitation 
program.  38 C.F.R. § 3.361(d)(3).

On the question of additional disability, the evidence shows 
that the left knee injury in September 2004 resulted in a 
torn medial meniscus, for which the veteran was treated and 
eventually underwent medial meniscectomy in February 2005.  
An October 2005 VA examination report reflects the history of 
left knee injury with torn medial meniscus that occurred 
during a VA rehabilitation program while the veteran was 
running.    

On the question of whether the additional disability of post-
operative residuals of left knee injury was an event not 
reasonably foreseeable during VA rehabilitation, the Board 
finds that a left knee injury of torn medial meniscus is not 
a foreseen event, and is certainly not an event to which one 
would be advised prior to participating in physical exercise 
as part of a rehabilitation program.  Although the October 
2005 VA examination report reflects the examiner's opinion 
that the left knee injury did not involve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, factors that are more applicable 
to medical and surgical treatment than physical injuries 
during a VA rehabilitation program, the examiner did not 
offer a medical opinion regarding the foreseeability of a 
left knee injury while running as part of VA rehabilitation.  
The evidence otherwise shows that a knee injury of meniscal 
tear is an unforeseen event.    

After a review of the evidence, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran has additional disability of post-operative residuals 
of left knee injury that is caused by an unforeseen event in 
September 2004 during VA rehabilitation.  For these reasons, 
the Board finds that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of post-operative residuals of left knee injury 
during a VA rehabilitation program in September 2004 have 
been met.  

Increased Rating for Left Ring Finger Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Diagnostic Code 5230 provides a noncompensable (zero percent) 
disability rating for any limitation of motion of the ring 
finger of the major or minor hand.  Diagnostic Code 5227 
provides a noncompensable (zero percent) disability rating 
for favorable or unfavorable ankylosis of the ring finger of 
the major or minor hand.  A Note to Diagnostic Code 5227 
provides that consideration is to be given as to whether an 
additional rating is warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  38 C.F.R. § 4.71a.

The veteran's left ring finger disability has been rated as 
noncompensably (zero percent) disabling since 1981 under 
Diagnostic Code 5227 (ankylosis), with a temporary total 
rating granted in 1985 following surgical revision.  The left 
hand is the veteran's non-dominant hand.  

In November 2004, the veteran entered a claim for increased 
(compensable) rating.  The veteran contends generally that a 
compensable disability rating is warranted because he has 
pain in his left ring finger.  At the April 2007 personal 
hearing, the veteran testified that he was right-handed; he 
had undergone two surgeries on the left ring finger; and he 
continued to have pain in the left ring finger, for which he 
has to take medication.  The veteran's representative cites 
to Diagnostic Codes 5152 and 5156 in his written brief in 
support of the veteran's claim without mentioning that these 
Diagnostic Codes apply only in case of single finger 
amputations, a fact not shown in this veteran's case.

An October 2005 VA orthopedic examination report reflects the 
veteran's history of two surgeries to the left ring finger, 
and complaints of left (non-dominant) ring finger weakness; 
clinical findings included deformity of the left ring finger 
with about 15 degrees of apex radial angulation and decreased 
grip strength, and X-ray evidence of degenerative joint 
disease; other clinical finding included well-healed surgical 
scar, no restriction of motion, ability to make a good fist, 
and normal sensation; and the assessment was that the 
veteran's left ring PIP injury was basically asymptomatic. 

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the veteran's service-connected post-
operative dislocation of the PIP joint of the left (non-
dominant) ring finger manifests some limitation of motion, 
including due to painful motion, and some angulation 
analogous to ankylosis.  The schedular rating criteria 
provides that only a noncompensable (zero percent) disability 
rating for any limitation of motion of the ring finger 
(Diagnostic Code 5230), and provides only a noncompensable 
(zero percent) disability rating for any ankylosis of the 
ring finger (Diagnostic Code 5227).  38 C.F.R. § 4.71a.  

The Board has also considered whether the veteran's service-
connected left ring finger disability has manifested any 
limitation of motion of other digits or interference with 
overall function of the hand, but finds that the evidence 
does not support such a finding.  See Note to Diagnostic Code 
5227.  The clinical evidence showed that the veteran's 
service-connected left ring finger disability was basically 
asymptomatic, and the veteran's complaints pertained only to 
this finger.  The veteran's representative's citations to 
Diagnostic Codes 5152 and 5156, which apply only in case of 
single finger amputations, are not relevant to this veteran's 
claim, as there is no evidence of finger amputation at any 
level in this case. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
(compensable rating) for service-connected post-operative 
dislocation of the PIP joint of the left ring finger, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim for increase, the benefit of 
the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2007), but finds that no evidence that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for PTSD is denied. 

Service connection for depression is denied. 

New and material evidence has not been received, and service 
connection for residuals of a lumbar spine injury is not 
reopened.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of post-operative residuals of left 
knee injury during a VA rehabilitation program in September 
2004 is granted.

A compensable disability rating for service-connected post-
operative dislocation of the PIP joint of the left ring 
finger is denied. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

The October 2005 VA audiology examination report reflects the 
veteran's report of in-service noise exposure, and current 
clinical findings that show bilateral hearing loss disability 
that meets VA standards at 38 C.F.R. § 3.385 (2007); however, 
the VA audiology examination report is inadequate because the 
VA audiological examiner did not have the veteran's claims 
file, so could not render the requested medical nexus 
opinion.  The VA audiological examiner specifically wrote 
that the claims file was unavailable for review, and that any 
nexus opinion rendered without the claims file would be 
speculative.  If a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  For these reasons, the AOJ should undertake 
further development necessary to decide the claim for service 
connection for bilateral hearing loss, including additional 
VA audiology examination and a medical nexus opinion that is 
based on a full and accurate history. 

Accordingly, the issue of service connection for bilateral 
hearing loss is REMANDED for the following action:

1.  The AOJ should arrange for the 
veteran another VA audiology examination 
of both ears.  The examiner should be 
provided the full and accurate relevant 
history of bilateral hearing loss 
disability, including the history of in-
service acoustic trauma, and should be 
provided access to relevant documents in 
the claims file in conjunction with the 
examination.  For the current bilateral 
hearing loss disability, the examiner 
should offer opinion(s) as to whether the 
current hearing loss disability of the 
left and right ear is at least as likely 
as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service acoustic 
trauma.  A complete rationale should be 
provided for the opinion(s) given.  If 
the requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following the above development, the 
AOJ should readjudicate the claim for 
service connection for bilateral hearing 
loss.  If any of the benefits sought on 
appeal are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for 
bilateral hearing loss.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted on this 
issue, pending completion of the above.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


